EXHIBIT 10.4

 

LOGO [g811583g1102052018358.jpg]

30699 Russell Ranch Road, Suite 140, Westlake Village, CA 91362

September 11, 2019

Timothy K. Andrews    

                                             

                                             

 

Re:

Retention Bonus

Dear Tim:

As you know, the board of directors (the “Board”) of Sienna Biopharmaceuticals,
Inc. (the “Company”) may authorize the Company to proceed with a chapter 11
bankruptcy (the “Reorganization”). In connection with the Reorganization, we are
offering you the ability to earn a one-time retention bonus in the amount of
$201,204, which represents 40% of your annual compensation, subject to the terms
of this letter (the “Retention Bonus”).

In the event you provide an executed copy of this letter to the Company, the
Retention Bonus will be paid to you, less required tax withholding and
authorized deductions, on September 13, 2019 (the “Payment Date”).
Notwithstanding the foregoing, you acknowledge and agree that the Retention
Bonus will not be fully earned until the completion of the Reorganization and
will only be fully earned as of the completion of the Reorganization if you
remain in continuous employment with the Company through such date. In the event
you voluntarily terminate employment with the Company without Good Reason or the
Company terminates your employment for Cause (as each term is defined in Exhibit
A), in each case, prior to the dates set forth below, you hereby agree to repay
to the Company the unearned portion of the Retention Bonus that you received net
of taxes and other withheld amounts. The Retention Bonus will be earned in four
equal installments as follows:

 

  •  

25% of the Retention Bonus will be earned if you remain employed with the
Company through the Payment Date;

 

  •  

25% of the Retention Bonus will be earned if you remain employed with the
Company through the 45th day following the date the Company files a bankruptcy
petition in a U.S. Bankruptcy Court (the “Petition Date”);

 

  •  

25% of the Retention Bonus will be earned if you remain employed with the
Company through the 90th day following the Petition Date; and

 

  •  

25% of the Retention Bonus will be earned if you remain employed with the
Company through the earlier of (i) the closing of a sale of all or substantially
all of the Company’s assets or (ii) the effective date of a confirmed chapter 11
plan (the “Completion Date”).



--------------------------------------------------------------------------------

Notwithstanding such schedule, 100% of the Retention Bonus will be deemed earned
in the event (i) you remain continuously employed through the Completion Date,
or (ii) your employment with the Company is terminated by the Company without
Cause or your resign for Good Reason, in each case, subject to your delivery to
the Company of a general release of claims against the Company and its
affiliates in a form acceptable to the Company that becomes effective and
irrevocable within 60 days following such termination of employment (the
“Release Condition”). In the event the Release Condition is not timely
satisfied, your employment with the Company will be deemed to have been
terminated with Cause for the purposes of the Retention Bonus and any unearned
portion of the Retention Bonus will be subject to repayment as provided in this
letter.

This letter sets forth the entire agreement between you and the Company
regarding the subject matter contained herein and supersedes all prior
agreements we may have had in respect of the subject matter contained herein,
other than the incentive bonus letter that you entered into with the Company on
or around the date hereof. Nothing contained in this letter shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment by the Company. This letter may only be
modified or amended pursuant to a written agreement signed by you and a
duly-authorized officer of the Company.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

To indicate your acceptance of the terms of this letter, please sign, date and
return a copy of it to the Company.

 

Sincerely, SIENNA BIOPHARMACEUTICALS, INC. By:  

/s/ Frederick C. Beddingfield, III

Name: Frederick C. Beddingfield, III Title: President and Chief Executive
Officer

 

Accepted and Agreed:

/s/ Timothy K. Andrews

Timothy K. Andrews

Date: September 11, 2019



--------------------------------------------------------------------------------

Exhibit A

For the purposes of the letter, Cause and Good Reason have the meanings set
forth below.

“Cause” means any one of the following: (i) your willful or reckless violation
of any applicable material law or regulation respecting the business of the
Company; (ii) your conviction of, or plea of nolo contendere to, a non-vehicular
felony or other crime involving moral turpitude; (iii) any act of dishonesty,
fraud, or misrepresentation in relation to your duties to the Company which act
is materially and demonstrably injurious to the Company; (iv) your willful and
repeated failure to perform in any material respect your duties; (v) your
failure to attempt in good faith to implement a clear and reasonable directive
from your supervisor or to comply with any of the Company’s policies and
procedures which failure is either material or occurs after written notice from
the Board; (vi) any act of gross misconduct which is materially and demonstrably
injurious to the Company; or (vii) your breach of fiduciary duty owed to the
Company; provided that in the cases of (iv)-(vii), you are given written notice
within 15 days’ notice of the occurrence and an opportunity to cure any such
failure that is subject to cure, including a reasonable opportunity to present
to the Board your position regarding any dispute relating to the existence of
such failure (other than on account of disability).

“Good Reason” means any one of the following: (i) the material reduction of your
base salary, (ii) the material reduction of your duties and responsibilities
(including material reduction in status, material reduction in offices and/or a
requirement to report to any person or entity that is at a level lower than the
level of your direct supervisor as of the date of this letter), (iii) the
Company’s material breach of your employment agreement with the Company, or
(iv) the relocation of your principal place of employment that increases
your one-way commute by more than 35 miles, provided, that, in each case, you
will not be deemed to have Good Reason unless (x) you first provide the Board
with written notice of the condition giving rise to Good Reason within 30 days
of its initial occurrence, (y) the Company fails to cure such condition within
30 days after receiving such written notice (the “Cure Period”), and (z) your
resignation based on such Good Reason is effective within 30 days after the
expiration of the Cure Period.